Citation Nr: 1342876	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-31 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1. Entitlement to service connection for carpal tunnel, left wrist.

2. Entitlement to service connection for carpal tunnel, right wrist.

3. Entitlement to service connection for left shoulder osteoarthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for left and right wrist carpal tunnel syndrome and left shoulder osteoarthritis.   Although the Veteran submitted a notice of disagreement with regard to all three issues, he submitted a substantive appeal only with regard to the left shoulder disability, and that is the only issue certified as being on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran was afforded a VA examination for the left shoulder disability in August 2009.  The examiner provided a negative opinion as to the relationship between the current disability and service; but did not discuss evidence of a continuity of symptomatology beginning in service.  The opinion is therefore insufficient.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including a copy of this remand, to the August 2009 VA examiner, or another examiner if that examiner is unavailable.  The examiner should provide an opinion on the following:

a. Did the current left shoulder disability at least as likely as not have its onset in service?

b.  Was left shoulder osteoarthritis at least as likely as not present within one year of the Veteran's separation from service in September 2005?

c.  If present within one year of separation from service, would left shoulder osteoarthritis as likely as not have been evident on X-ray examination, if one had been performed.

In answering these questions the examiner should account for the Veteran's competent reports of left should pain beginning in service (and provide reasons, if this report is rejected); the April 2006 report of continuing left shoulder pain; and the 2007 report that left shoulder pain had been present for years.

If any requested opinion cannot be offered without resort to speculation, state why the necessary opinion cannot be provided and whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2.  If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




